Exhibit 10.2.1


SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


    THIS AGREEMENT is made effective December 31, 2008, between CHESAPEAKE
ENERGY CORPORATION, an Oklahoma corporation (the "Company"), and AUBREY K.
McCLENDON, an individual (the "Executive").


W I T N E S S E T H:


    WHEREAS, the Company and the Executive entered into that certain Amended and
Restated Employment Agreement dated effective January 1, 2008 (the “Prior
Agreement”).


    WHEREAS, the Board of Directors has determined that it is in the best
interests of the Company to modify the Executive’s employment arrangement in
order to: (a) maximize the Executive’s incentive to remain an employee and
officer of the Company; and (b) temporarily reduce the Executive’s minimum stock
ownership threshold in order to permit the Executive sufficient time to increase
his holdings of the Company’s stock given the forced liquidation of a majority
of the Executive’s stock holdings in October 2008.


    WHEREAS, as a result of the Executive’s extraordinary contribution to the
joint venture transactions that were consummated by the Company during 2008 and
increased the Company’s intrinsic value by at least $10 billion, the Board of
Directors has also determined that it is in the best interests of the Company to
grant to the Executive an incentive award in the form of a credit against the
joint interest billings issued in connection with the FWP Program (as hereafter
defined) with a proportionate clawback provision in the event the Executive
resigns or is terminated for Cause during the next five (5) years.


    WHEREAS, the Executive and the Board of Directors have agreed that the
foregoing incentive award should be conditioned on the following for the initial
five year term of this Agreement: (a) an agreement by the Executive not to
resign or commit an act which would give rise to a termination for Cause by the
Company; and (b) that the Executive’s salary and semi-annual bonuses will be
frozen at current levels and not exceed the amounts for calendar year 2008.


    WHEREAS, the Company and the Executive desire to amend and restate the Prior
Agreement in its entirety to incorporate the foregoing and other changes to the
employment arrangement between the Company and the Executive.


    NOW THERFORE, in consideration of the mutual promises herein contained, the
Company and the Executive agree as follows:


1.           Employment.  The Company hereby employs the Executive and the
Executive hereby accepts such employment subject to the terms and conditions
contained in this Agreement.  The Executive is engaged as an employee of the
Company and the Executive and the Company do not intend to create a joint
venture, partnership or other relationship that might impose similar such
fiduciary obligations on the Executive or the Company in the performance of this
Agreement.


2.           Executive's Duties.  The Executive is employed on a full-time
basis.  Throughout  the term of this Agreement, the Executive will use the
Executive's best efforts and due diligence to assist the Company in the
objective of achieving the most profitable operation of the Company and the
Company's affiliated entities consistent with developing and maintaining a
quality business operation.



 
2.1
Specific Duties.  During the term of this Agreement the Executive:  (a) will
serve as Chairman of the Board and Chief Executive Officer for the Company; (b)
will be nominated for election or appointed to serve as a director of the
Company; (c) will be appointed as an officer of one (1) or more of the Company’s
subsidiaries; and (d) may be nominated for election or appointed to serve as a
director of one (1) or more of the Company’s subsidiaries.  The Executive agrees
to use the Executive's best efforts to perform all of the services required to
fully and faithfully execute the offices and positions to which the Executive is
appointed and such other services as may be reasonably directed by the Board of
Directors of the Company in accordance with this Agreement.




 
2.2
Modifications. The precise duties to be performed by the Executive may be
extended or curtailed in the discretion of the Board of Directors of the
Company.  However, except for termination for Cause (as hereinafter defined
under paragraph 6.1.2 of this Agreement), the failure of the Executive to be
elected, be reelected or serve as a director of the Company during the term of
this Agreement, the removal of the Executive as a member of the board of
directors of the Company, the withdrawal of the designation of the Executive as
Chairman of the Board and Chief Executive Officer of the Company or the
assignment of the performance of duties incumbent on the foregoing offices to
other persons without the prior written consent of the Executive will constitute
termination without Cause by the Company.




 
2.3
Rules and Regulations. From time to time, the Company may issue policies and
procedures applicable to employees and the Executive including an Employment
Policies Manual. The Executive agrees to comply with such policies and
procedures, except to the extent such policies are inconsistent with this
Agreement.  Such policies and procedures may be supplemented, modified, changed
or adopted without notice in the sole discretion of the Company at any time.  In
the event of a conflict between such policies and procedures and this Agreement,
this Agreement will control unless compliance with this Agreement will violate
any law or regulation applicable to the Company or its affiliated entities. Any
activity by the Executive that is expressly permitted by this Agreement will not
violate such policies and procedures.




 
2.4
Stock Investment.  The Executive agrees to hold shares of the Company’s common
stock having an aggregate Investment Value (as hereafter defined) greater than
the designated percentage of the compensation paid to the Executive under
paragraphs 4.1 and 4.2 of this Agreement during such calendar year.   The
designated percentage will be two hundred percent (200%) for calendar year 2009
and five hundred percent (500%) for the remaining term of this Agreement.  Any
shares of common stock acquired by the Executive prior to the date of this
Agreement and still owned by the Executive during the term of this Agreement may
be used to satisfy the requirement to own common stock including, without
implied limitation, shares of common stock held by Chesapeake Investments, an
Oklahoma Limited Partnership or owned beneficially through the Executive’s
retirement plans.  For purposes of this paragraph, the “Investment Value” of
each share of stock will be as follows: (a) for shares purchased in the open
market, the price paid by the Executive for such shares; (b) for shares acquired
through the exercise of stock options, the grant of restricted stock or the
conversion of other securities other than through open market purchases, the
fair market value of the common stock on the date the option is exercised, the
restricted stock vests, or the stock is acquired through the conversion of
another security or the date such stock is otherwise acquired; and (c) for each
share acquired prior to the date of this Agreement, the amount equal to the
greater of (i) the amount determined under clause (a) or (b) as applicable, or
(ii) the closing price for the Company's stock  on the New York Stock Exchange
(the "NYSE") on the date of this Agreement adjusted for subsequent stock splits.
This paragraph will automatically become null and void without notice or action
by either party if the Company’s common stock ceases to be listed on the NYSE,
the National Association of Securities Dealers Automated Quotation System or
other national exchange. The Company has no obligation to sell to or to purchase
from the Executive any of the Company’s stock in connection with this paragraph
2.4 and has made no representations or warranties regarding the Company’s stock,
operations or financial condition.



3.           Other Activities.  Except for the activities (the “Permitted
Activities”) permitted under this paragraph or approved by the Board of
Directors, the Executive will not: (a) engage in activities which require such
substantial services on the part of the Executive that the Executive is unable
to perform the duties assigned to the Executive in accordance with this
Agreement; (b) serve as an officer or director of any publicly held entity; or
(c) directly or indirectly invest in, participate in or acquire an interest in
any oil and gas business, including, without limitation, (i) producing oil and
gas,  (ii) drilling, owning or operating oil and gas leases or wells, (iii)
providing services or materials to the oil and gas industry, (iv) marketing or
refining oil or gas, or (v) owning any interest in any corporation, partnership,
company or entity which conducts any of the foregoing activities.  The Executive
is not restricted from maintaining or making investments, or engaging in other
businesses, enterprises or civic, charitable or public service functions if such
activities, investments, businesses or enterprises do not result in a violation
of clauses (a) through (c) of this paragraph 3. Notwithstanding the foregoing,
the Executive will be permitted to participate in the following activities and
such activities will be deemed to be approved by the Company, if such activities
are undertaken in strict compliance with this Agreement.


 
3.1
Surface Interests and Gifts. The foregoing restriction in clause (c) will not
prohibit the ownership of (a) the interests in oil and gas where the Executive
acquires, owns or previously owned the surface of the land covered in whole or
in part by such interest in oil and gas and the ownership, operation,
development or use of the interest in oil and gas is incidental to the ownership
of the surface estate or (b) interests in oil and gas received by gift or
inheritance.  For purposes of this paragraph 3.1:  (y) interests in oil and gas
means any interest in oil and gas including, without implied limitation, any
mineral interest, royalty interest, overriding royalty interest, working
interest, net profits interest, production payment or similar interest in the
production of oil and gas; and (z) the interests in oil and gas permitted to be
owned under this paragraph 3.1 are not required to be acquired simultaneously
with the acquisition of the surface estate, but may be acquired at any time the
Executive owns any interest in the surface estate.



 
3.2
Existing Interests.  The Executive has in the past conducted oil and gas
activities individually, through Chesapeake Investments, an Oklahoma Limited
Partnership, and through other entities owned or controlled by the Executive
(collectively, the “Executive Affiliates”). The Executive will be permitted to
continue to conduct oil and gas activities (including participation in new
wells) directly or through the Executive Affiliates, but only to the extent such
activities are conducted with respect to oil and gas leases or interests in oil
and gas which the Executive or Executive Affiliates (a) owned or had the right
to acquire as of the date of this Agreement, (b) acquired or held in accordance
with paragraph 3.1 of this Agreement or (c) acquired from the Company under the
FWP Program (as hereinafter defined), prior employment agreements or any other
written agreement between the Executive, the Company or the Company's affiliated
entities (collectively, the “Prior Interests”).  To the extent Prior Interests
or activities covered by this paragraph 3.2 are operated by the Company, the
Executive agrees to pay any costs or expenses with respect to the Prior
Interests in accordance with the terms of the Founder Well Participation Program
(the “FWP Program”).



 
3.3
FWP Program.  The Executive or the designated Founder Affiliate will be
permitted to participate in the FWP Program in accordance with its terms.  The
parties hereto agree the FWP Program cannot be modified or amended without the
prior written consent of the Board of Directors and the Executive.



 
3.4
Non Active Investments.  The foregoing restriction in clause (c) of this
paragraph 3 will not prohibit the following activities by the Executive or the
Executive’s affiliates:  (a) an investment in the securities of a publicly
listed company; (b) investment or trading in commodities, currencies, financial
instruments or other derivatives (including, without implied limitation,  short
positions, long  positions or positions in options) whether on an exchange, by
private contract or in the over the counter market;  (c) an investment in non
public entities which own de minimis passive interests in E&P Activities (as
hereafter defined) which are incidental to such entity’s primary non E&P
business activity; and (d) an investment in an investment fund, hedge
fund,  limited partnership or other passive investment entity (i) which does not
actively engage in E&P Activities; and (ii) for which the Executive does not
directly or indirectly provide input, advice or management to such entity, the
sponsor of such entity or any portfolio company of such entity.  For purposes of
this Agreement the term E&P Activities means the specific activities listed in
sub clauses (i) or (ii) of clause (c) of paragraph 3 of this Agreement.



4.           Executive's Compensation.  The Company agrees to compensate the
Executive as follows:


 
4.1
Base Salary.  A base salary (the "Base Salary"), at an annual rate of not less
than Nine Hundred Seventy-Five Thousand Dollars ($975,000.00), will be paid to
the Executive in equal bi-weekly installments, beginning January 1, 2009, and
continuing during the term of this Agreement.  The Executive agrees that the
Base Salary will not exceed Nine Hundred Seventy-Five Thousand Dollars
($975,000.00) prior to the Executive Termination Date (as hereafter defined).



 
4.2
Bonus.  In addition to the Base Salary described in paragraph 4.1 of this
Agreement, the Company may periodically pay bonus compensation to the Executive.
Except as expressly provided in this Agreement, any bonus compensation will be
awarded in the absolute discretion of the Company in such amounts and at such
times as the Compensation Committee of the Board of Directors of the Company may
determine.  The cash bonuses to be paid by the Company under this paragraph for
any calendar year during the term of this Agreement and prior to the Executive
Termination Date will not exceed the Executive’s cash bonus compensation for
calendar year 2008, grants which approximate One Million Nine Hundred Fifty
Thousand Dollars ($1,950,000.00).



 
4.3
Equity Compensation.  In addition to the compensation set forth in paragraphs
4.1 and 4.2 of this Agreement, the Executive may periodically receive grants of
stock options, restricted stock or other equity related awards from the
Company’s various equity compensation plans, subject to the terms and conditions
thereof.



 
4.4
Benefits.  The Company agrees to extend to the Executive retirement benefits,
deferred compensation, reimbursement of reasonable expenditures for dues, travel
and entertainment and any other benefits the Company provides to other
executives or officers from time to time on the same terms as such benefits are
provided to such individuals.  The Company will also provide the Executive the
opportunity to apply for coverage under the Company's medical, life and
disability plans, if any.  If the Executive is accepted for coverage under such
plans, the Company will provide such coverage on the same terms as is
customarily provided by the Company to the plan participants as modified from
time to time.  The Company may condition any such benefits on the Executive
paying any amounts which the Company requires other employees to pay with
respect to such benefits.



 
4.5
Vacation.  The Executive will be entitled to take up to five (5) weeks of paid
vacation each calendar year during the term of this Agreement.  Except as
provided in the Company's general employment policies or as otherwise provided
in this Agreement, no additional compensation will be paid for failure to take
vacation and no vacation may be carried forward from one calendar year to
another.



 
4.6
Travel.  For safety, security and efficiency the Executive will utilize aircraft
owned, leased or chartered by the Company for business and personal use and will
not be required to reimburse the Company for any cost related to such use. The
Executive will:  (a) not owe any additional amounts to the Company under this
paragraph for guests or family members traveling with the Executive; and (b) pay
all personal income taxes accruing as a result of the personal use of the
Company’s aircraft by the Executive and the Executive’s immediate family members
under this paragraph.



 
4.7
Accounting Support. The Executive will be permitted to utilize the Company’s
office facilities, computer facilities and personnel to provide accounting
services, management services, records maintenance, tax advice, tax return
preparation and other business services for the Executive’s (and the Executive’s
immediate family members’) personal businesses,  investments and activities.
Beginning January 1, 2009, the Executive agrees to pay to the Company as a
partial reimbursement an amount equal to: (a) direct cash compensation for each
Company employee primarily designated to provide services under this paragraph
(consisting of cash salaries, cash bonuses, and the employer's portion of
payroll taxes) multiplied by the percentage of the time such employee spends
providing such services plus (b) as indirect costs the amount for each employee
under the foregoing clause (a) multiplied by a percentage determined by the
compensation committee of the Board of Directors and approved by the
Executive.  Such amounts related to the provision of secretarial or general
administrative support for the Executive will not be required to be reimbursed
in whole or part under this paragraph.



 
4.8
2008 Incentive Award.  The Company hereby grants to the Executive, effective as
of the date of this Agreement, an incentive award in the amount of Seventy-five
Million Dollars ($75,000,000.00) to be used, applied and recouped in accordance
with the terms of this paragraph (the “Incentive Award”).  The amount of the
Incentive Award, less any applicable federal and state tax withholding amounts,
will be granted to the Executive as a deposit for credit against joint interest
billings issued by the Company with respect to the Executive’s interest in wells
acquired through participation in the FWP Program, well participation provisions
similar to the FWP Program under prior employment agreements between the Company
and the Executive and the Prior Interests (the “IA JIB Credit”).  The Executive
may assign the IA JIB Credit to any Founder Affiliate (as defined in the FWP
Program) subject to any conditions herein, may designate the application of the
IA JIB Credit to all or part of any unpaid joint interest billing issued by the
Company to the Executive or a Founder Affiliate and may not use the IA JIB
Credit for any other purpose prior to December 31, 2014.  Any unused portion of
the IA JIB Credit existing on December 31, 2014, will be disbursed to the
Executive on written request by the Executive.  If, prior to the Executive
Termination Date (as hereafter defined), the Executive is terminated by the
Company for Cause in accordance with paragraph 6.1.2 of this Agreement or the
Executive terminates this Agreement in violation of paragraph 6.2 of this
Agreement, the IA JIB Credit will be recouped from the Executive by the Company
as follows:  (a) any of the IA JIB Credit that has not been applied to a joint
interest billing as of the effective date of the foregoing termination will be
automatically forfeited and no consideration will be paid or earned by the
Executive as a result of such forfeiture; (b) the Executive will within one
hundred eighty (180) days after the effective date of the foregoing termination
pay to the Company in immediately available funds an amount equal to the lesser
of the following (1) the aggregate amount of any IA JIB Credit applied to joint
interest billings issued by the Company plus any federal or state taxes withheld
by the Company for the benefit of the Executive from the Incentive Award or (2)
the original Seventy-five Million Dollar ($75,000,000.00) amount of the
Incentive Award multiplied by a percentage equal to (i) the number of full
calendar months remaining between the effective date of the foregoing
termination and the Executive Termination Date, divided by (ii) sixty (60).  The
foregoing right of recoupment will only apply to a termination of this Agreement
under paragraph 6.1.2 or a termination in violation of paragraph 6.2, each as
expressly provided in the foregoing sentence, and will not apply to any other
termination of this Agreement including, without implied limitation, an
Executive FC Termination (as hereafter defined) under paragraph 6.2 of this
Agreement or any termination under paragraphs 6.3, 6.4 or 6.5.



 
4.9
Compensation Review.  The compensation of the Executive will be reviewed not
less frequently than semi-annually by the Compensation Committee of the Board of
Directors of the Company. The compensation of the Executive prescribed in
paragraph 4 of this Agreement (including benefits) may: (a)   be increased at
the discretion of the Compensation Committee of the Board of Directors of the
Company except as expressly limited in paragraphs 4.1 and 4.2 of this Agreement
and (b) not be reduced without the prior written consent of the Executive except
as expressly provided herein.  The limitations under paragraph 4.1 and 4.2 are
not intended to impact the compensation under the remaining paragraphs of this
paragraph 4. Notwithstanding the foregoing, the Board of Directors may reduce
the amounts or awards under paragraph 4.2 or 4.3 of this Agreement on a
reasonable basis provided such decrease is applicable to all executives of the
Company and does not result in a proportionately greater reduction in the
amounts or awards to Executive under such paragraphs as compared to any other
executive of the Company or any of the Company's subsidiaries.



5.           Term.  In the absence of termination as set forth in paragraph 6
below, this Agreement will extend for a term commencing on the effective date of
this Agreement and ending on December 31, 2013, as extended from time to time
(the "Expiration Date"). Unless the Company provides at least thirty (30) days
prior written notice of non-extension to the Executive, on each December 31
during the term of this Agreement, the term and the Expiration Date will be
automatically extended for one (1) additional year so that the remaining term on
this Agreement will be not less than four (4) and not more than five (5) years.


6.           Termination.  This Agreement will continue in effect until the
expiration of the term set forth in paragraph 5 of this Agreement unless earlier
terminated pursuant to this paragraph 6.


 
6.1
Termination by Company.  The Company will have the following rights to terminate
this Agreement:



 
6.1.1
Termination without Cause.  The Company may terminate this Agreement without
Cause at any time by giving written notice of termination to the Executive
specifying an effective date of such termination not sooner than ninety (90)
business days after the date of such notice (the "Termination Date").  In the
event the Executive is terminated without Cause (other than a CC Termination
under paragraph 6.3 of this Agreement), the Executive will be entitled to the
following: (a) payment of Base Compensation (as hereafter defined) in accordance
with the Company's policies during the remaining term of this Agreement, but in
any event through the then current Expiration Date; (b) continuation of the
benefits provided by operation of paragraphs 4.4, 4.6, 4.7 and 4.8 of this
Agreement (excepting participation in any retirement or deferred compensation
plan maintained by the Company if such participation is prohibited by law) at
the levels and on the terms provided on the date of termination hereunder during
the remaining term of this Agreement, but in any event through the then current
Expiration Date; and (c) a lump sum cash payment for any accrued but unused
vacation through the Termination Date in accordance with the Company’s
Employment Policies Manual.  For purposes of this Agreement the term "Base
Compensation" means the Executive's current Base Salary under paragraph 4.1 on
the Termination Date plus the bonus compensation received by the Executive
during the twelve (12) month period preceding the Termination Date.  Termination
compensation under subsection (a) of this paragraph 6.1.1 will not be paid in a
lump sum, but will be paid in equal installments during the remaining term of
this Agreement in accordance with the Company’s payroll schedule applicable to
employees as of the date of this Agreement (but in any event through the then
current Expiration Date).  Any benefits under clause (b) will be subject to any
conditions or obligations in existence on the Termination Date.



 
6.1.2
Termination for Cause.  The Company may terminate this Agreement for Cause. For
purposes of this Agreement, “Cause” means: (a) the willful and continued failure
of the Executive to perform substantially the Executive’s duties with the
Company or one of the Company Entities (other than a failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Executive by the Board of Directors
which specifically identifies the manner in which the Board of Directors
believes that the Executive has not substantially performed the Executive’s
duties; or (b) the willful engaging by the Executive in illegal conduct, gross
misconduct or a clearly established violation of the Company’s written policies
and procedures, in each case which is materially and demonstrably injurious to
the Company. For purposes of this provision, an act or failure to act, on the
part of the Executive, will not be considered “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive’s action or omission was in the best interests of the
Company.  Any act, or failure to act, based on authority given pursuant to a
resolution duly adopted by the Board of Directors or based on the advice of
counsel for the Company will be conclusively presumed to be done, or omitted to
be done, by the Executive in good faith and in the best interests of the
Company. In the event this Agreement is terminated for Cause, subject to
paragraph 6.6 of this Agreement, the Company will not have any obligation to
provide any further payments or benefits to the Executive after the effective
date of such termination.  This Agreement will not be deemed to have terminated
for Cause unless a written determination specifying the reasons for such
termination is made, approved by a majority of the independent and disinterested
members of the Board of Directors of the Company and delivered to the
Executive.  Thereafter, the Executive will have the right for a period of thirty
(30) days to request a Board of Directors meeting to be held at a mutually
agreeable time and location to be attended by the members of the Board of
Directors in person within the following thirty (30) days, at which meeting the
Executive will have an opportunity to be heard. Failing such determination and
opportunity for hearing, any termination of this Agreement will be deemed to
have occurred without Cause.



 
6.2
Termination by Executive.  The Executive: (a) except as provided herein, may not
voluntarily terminate this Agreement prior to December 31, 2013 (the “Executive
Termination Date”); (b) may terminate this Agreement after the Executive
Termination Date by giving written notice of such termination to the Company at
least one hundred eighty (180) days prior to the effective date of such
termination; (c) in addition to any other remedy hereunder, may terminate this
Agreement at any time (including prior to the Executive Termination Date) if the
Company defaults with respect to a material provision of this Agreement, by
giving written notice of such termination to the Company specifying the default
by the Company and an effective date of such termination if the default is not
cured at least forty-five (45) days after the date of such notice (an “Executive
FC Termination”).  After the delivery of a notice of termination in accordance
with this paragraph the Executive may use remaining accrued vacation days, or at
the Company’s option, be paid for such days.  In the event this Agreement is
terminated by the Executive in accordance with this paragraph the obligations of
the parties will be controlled by paragraph 6.6 of this Agreement.



 
6.3
Termination After Change in Control.  If during the term of this Agreement there
is a "Change of Control" and within three (3) years thereafter there is a CC
Termination (as hereafter defined), then the Executive will be entitled to
severance compensation (in addition to any other rights and other amounts
payable to the Executive under this Agreement or otherwise through the date of
the CC Termination) in an amount equal to three (3) times the Executive's Base
Compensation. Unless the Executive elects otherwise as hereinafter provided, the
severance compensation under this paragraph 6.3 will not be paid in a lump sum
but will be paid in equal installments over the remaining term of this Agreement
(but in any event through the then current Expiration Date) in accordance with
the Company’s the payroll schedule applicable to employees as of the date of
this Agreement.  The Executive may elect  in the notice under paragraph 6.3.2 of
this Agreement to receive the foregoing severance compensation in a lump sum in
lieu of the payout, such lump sum to be paid by the Company within ten (10) days
after the CC Termination. If any amount under this paragraph is not paid when
due, the unpaid amount will bear interest at the per annum rate of twelve
percent (12%).



 
6.3.1
Change of Control.  For the purpose of this Agreement, a “Change of Control”
means the occurrence of any of the following:



 
(a)  The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either (i)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”). For purposes of this
paragraph (a) the following acquisitions by a Person will not constitute a
Change of Control:  (i) any acquisition directly from the Company; (ii) any
acquisition by the Company; (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; or (iv) any acquisition by any corporation pursuant
to a transaction which complies with clauses (i), (ii) and (iii) of paragraph
(c) of this paragraph 6.3.1.



 
(b)  The individuals who, as of the date hereof, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors.  Any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, is approved by a vote of at least a majority of the
directors then comprising the Incumbent Board will be considered a member of the
Incumbent Board as of the date hereof, but any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Incumbent Board will not be deemed a member of the Incumbent Board as
of the date hereof.



(c)  The consummation of a reorganization, merger, consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless following such Business Combination: (i) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination.



(d) The approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 


 
6.3.2
CC Termination.  The term "CC Termination" means any of the following which
occur and for which the Executive notifies the Company that the Executive deems
such action a CC Termination under this paragraph:  (a) this Agreement expires
in accordance with its terms; (b) this Agreement is not extended under paragraph
5 of this Agreement and the Executive resigns within one (1) year after such
non-extension; (c) a required relocation more than 25 miles from the Executive’s
then current place of employment; (c) a default by the Company under this
Agreement; (d) the failure by the Company after a Change of Control to obtain
the assumption of this Agreement, without limitation or reduction, by any
successor to the Company or any parent corporation of the Company; or (e) after
a Change of Control has occurred, the Executive agrees to remain employed by the
Company for a period of three (3) months to assist in the transition and
thereafter resigns.



 
6.4
Incapacity of Executive.  If the Executive suffers from a physical or mental
condition, which in the reasonable judgment of the Company's Board of Directors,
prevents the Executive in whole or in part from performing the duties specified
herein for a period of four (4) consecutive months, the Executive may be
terminated.  Although the termination will be deemed as a termination with
Cause, the Executive will be entitled to the compensation provided for in
paragraph 6.1.1 of this Agreement with Base Compensation to be reduced by any
benefits payable under any disability plans provided to the Executive at the
Company's expense.



 
6.5
Death of Executive.  If the Executive dies during the term of this Agreement,
the Company may thereafter terminate this Agreement without compensation to the
Executive's estate except the Company will be obligated to continue for twelve
(12) months after the effective date of such termination to:  (a) pay the Base
Salary payments under paragraph 4.1 of this Agreement; and (b) provide
Accounting Support benefits under paragraph 4.7 of this Agreement.



 
6.6
Effect of Termination.  The termination of this Agreement will terminate all
obligations of the Executive to render services on behalf of the Company,
provided that the Executive will continue to comply with the provisions of
paragraphs 7 and 8 of this Agreement as long as they are applicable.  Except as
otherwise provided in this paragraph 6, no accrued bonus, severance pay or other
form of compensation will be payable by the Company to the Executive by reason
of the termination of this Agreement. In the event that payments are required to
be made by the Company under this paragraph 6, the Executive will not be
required to seek other employment as a means of mitigating the Company’s
obligations hereunder resulting from termination of the Executive’s employment
and the Company’s obligations hereunder (including payment of severance
benefits) will not be terminated, reduced or modified as a result of the
Executive’s earnings from other employment or self-employment.  All keys, entry
cards, credit cards, files, records, financial information, furniture,
furnishings, equipment, supplies and other items relating to the Company will
remain the property of the Company. The Executive will have the right to retain
and remove all personal property and effects that are owned by the Executive and
located in the offices of the Company.  All such personal items will be removed
from such offices no later than sixty (60) days after the effective date of
termination, and the Company is hereby authorized to discard any items remaining
and to reassign the Executive's office space after such date.  Prior to the
effective date of termination, the Executive will cooperate with the Company to
provide for the orderly termination of the Executive's employment.  If prior to
the Executive Termination Date there occurs a termination by the Company under
paragraph 6.1.2 of this Agreement or a termination by the Executive in violation
of paragraph 6.2 of this Agreement, the Company will be entitled to recoupment
of the Incentive Award from the Executive as provided in paragraph 4.8 of this
Agreement.  In the event of termination under any other provision of this
Agreement (including, without implied limitation, an Executive FC Termination
under paragraph 6.2 of this Agreement or any termination under paragraphs 6.3,
6.4 or 6.5), the Company will not have a right of recoupment under paragraph 4.8
or otherwise for all or part of the Incentive Award and the Executive, and any
assigns of the Executive, will be entitled to retain, exercise and utilize all
of the benefits of the Incentive Award including, without implied limitation, to
utilize or obtain a refund of the IA JIB Credit in accordance with paragraph
4.8.  In addition to the foregoing, the Executive will be entitled to continue
to participate in the FWP Program to the extent allowed by the terms of the FWP
Program.



 
6.7
Equity Compensation and Non-Qualified Deferred Compensation Plan Provisions.
Notwithstanding any provision to the contrary in any option agreement,
restricted stock agreement, plan or other agreement relating to equity based
compensation or non-qualified deferred compensation benefits, in the event of a
termination under paragraph 6.1.1, 6.2 (but only if the Executive is at least 55
years of age on the date of termination under paragraph 6.2), 6.4 or 6.5 of this
Agreement:  (a) all units, stock options, incentive stock options, supplemental
matching contributions, performance shares, stock appreciation rights and
restricted stock held by Executive immediately prior to such termination will
immediately become 100% vested; and (b) the Executive's right to exercise any
previously unexercised options will not terminate until the latest date on which
such option would expire but for Executive's termination of employment.  To the
extent Company is unable to provide for one or both of the foregoing rights the
Company will provide in lieu thereof a lump-sum cash payment equal to the
difference between the total value of such units, stock options, incentive stock
options, supplemental matching contributions, performance shares, stock
appreciation rights and shares of restricted stock (the "Equity Compensation
Rights") with the foregoing rights as of the date of Executive's termination of
employment and the total value of the Equity Compensation  without the foregoing
rights as of the date of the Executive's termination of employment.  The
foregoing amounts will be determined by the Board of Directors in good faith
after consultation with the Executive based on a valuation performed by an
independent consultant selected by the Board of Directors.



7.           Confidentiality.  The Executive recognizes that the nature of the
Executive’s services are such that the Executive will have access to information
which constitutes trade secrets, is of a confidential nature, is of great value
to the Company or is the foundation on which the business of the Company is
predicated.  The Executive agrees not to disclose to any person other than the
Company's employees or the Company's legal counsel nor use for any purpose,
other than the performance of this Agreement, any confidential information
(“Confidential Information”).  Confidential Information includes data or
material (regardless of form) which is:  (a) a trade secret; (b) provided,
disclosed or delivered to Executive by the Company, any officer, director,
employee, agent, attorney, accountant, consultant, or other person or entity
employed by the Company in any capacity, any customer, borrower or business
associate of the Company or any public authority having jurisdiction over the
Company of any business activity conducted by the Company; or (c) produced,
developed, obtained or prepared by or on behalf of Executive or the Company
(whether or not such information was developed in the performance of this
Agreement) with respect to the Company or any assets oil and gas prospects,
business activities, officers, directors, employees, borrowers or customers of
the foregoing.  However, Confidential Information will not include any
information, data or material which at the time of disclosure or use was
generally available to the public other than by a breach of this Agreement, was
available to the party to whom disclosed on a non-confidential basis by
disclosure or access provided by the Company or a third party, or was otherwise
developed or obtained independently by the person to whom disclosed without a
breach of this Agreement.  On request by the Company, the Company will be
entitled to a copy of any Confidential Information in the possession of the
Executive. The Executive also agrees that the provisions of this paragraph 7
will survive the termination, expiration or cancellation of this Agreement for a
period of one (1) year.  The Executive will deliver to the Company all originals
and copies of the documents or materials containing Confidential
Information.  For purposes of paragraphs 7, 8, and 9 of this Agreement, the
Company expressly includes any of the Company Entities.


8.           Non-competition.  During the Executive's employment hereunder and
for the period ending six months after the later of (i) the Executive’s
termination in accordance with this Agreement or (ii) the date amounts owing to
the Executive in accordance with paragraph 6 of this Agreement cease to be due
in accordance with the terms of this Agreement, the Executive will not:
(a)  acquire, attempt to acquire or aid another in the acquisition or attempted
acquisition of an interest in oil and gas assets, oil and gas production, oil
and gas leases, minerals interests, oil and gas wells or other such oil and gas
exploration, development or production activities within any spacing unit in
which the Company owns an oil an gas interest on the date of the resignation or
termination of the Executive; (b)  solicit, induce, entice or attempt to entice
any employee, contractor, customer, vendor or subcontractor to terminate or
breach any relationship with the Company or the Company’s affiliates for the
Executive’s own account or for the benefit of another party; and (c) circumvent
or attempt to circumvent the foregoing agreements by any future arrangement or
through the actions of a third party. The foregoing will not prohibit the
activities which are expressly permitted by paragraph 3 of this Agreement.
 
9.           Proprietary Matters.  The Executive expressly understands and
agrees that any and all improvements, inventions, discoveries, processes or
know-how that are generated or conceived by the Executive during the term of
this Agreement, whether generated or conceived during the Executive's regular
working hours or otherwise, will be the sole and exclusive property of the
Company.  Whenever requested by the Company (either during the term of this
Agreement or thereafter), the Executive will assign or execute any and all
applications, assignments and or other instruments and do all things which the
Company deems necessary or appropriate in order to permit the Company to:  (a)
assign and convey or otherwise make available to the Company the sole and
exclusive right, title, and interest in and to said improvements, inventions,
discoveries, processes, know-how, applications, patents, copyrights, trade names
or trademarks; or (b) apply for, obtain, maintain, enforce and defend patents,
copyrights, trade names, or trademarks of the United States or of foreign
countries for said improvements, inventions, discoveries, processes or know-how.
However, the improvements, inventions, discoveries, processes or know-how
generated or conceived by the Executive and referred to above (except as they
may be included in the patents, copyrights or registered trade names or
trademarks of the Company, or corporations, partnerships or other entities which
may be affiliated with the Company) will not be exclusive property of the
Company at any time after having been disclosed or revealed or have otherwise
become available to the public or to a third party on a non-confidential basis
other than by a breach of this Agreement, or after they have been independently
developed or discussed without a breach of this Agreement by a third party who
has no obligation to the Company or the Company Entities.


10.           Arbitration.  The parties will attempt to promptly resolve any
dispute or controversy arising out of or relating to this Agreement or
termination of the Executive by the Company. Any negotiations pursuant to this
paragraph 10 are confidential and will be treated as compromise and settlement
negotiations for all purposes.  If the parties are unable to reach a settlement
amicably, the dispute will be submitted to binding arbitration before a single
arbitrator in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association.  The arbitrator will be instructed and
empowered to take reasonable steps to expedite the arbitration and the
arbitrator's judgment will be final and binding upon the parties subject solely
to challenge on the grounds of fraud or gross misconduct.  Except for damages
arising out of a breach of paragraphs 6, 7, 8 or 9 of this Agreement, the
arbitrator is not empowered to award total damages (including compensatory
damages) that exceed 300% of compensatory damages and each party hereby
irrevocably waives any damages in excess of that amount.  The arbitration will
be held in Oklahoma County, Oklahoma.  Judgment upon any verdict in arbitration
may be entered in any court of competent jurisdiction and the parties hereby
consent to the jurisdiction of, and proper venue in, the federal and state
courts located in Oklahoma County, Oklahoma.  The Company will pay the costs and
expenses of the arbitration including, without implied limitation, the fees for
the arbitrators.  Unless otherwise expressly set forth in this Agreement, the
procedures specified in this paragraph 10 will be the sole and exclusive
procedures for the resolution of disputes and controversies between the parties
arising out of or relating to this Agreement.  Notwithstanding the foregoing, a
party may seek a preliminary injunction or other provisional judicial relief if
in such party's judgment such action is necessary to avoid irreparable damage or
to preserve the status quo.


11.
Miscellaneous.  The parties further agree as follows:




 
11.1
Time.
Time is of the essence of each provision of this Agreement.




 
11.2
Notices. Any notice, payment, demand or communication required or permitted to
be given by any provision of this Agreement will be in writing and will be
deemed to have been given when delivered personally or by telefacsimile to the
party designated to receive such notice, or on the date following the day sent
by overnight courier, or on the third (3rd) business day after the same is sent
by certified mail, postage and charges prepaid, directed to the following
address or to such other or additional addresses as any party might designate by
written notice to the other party:



To the Company:     Chesapeake Energy Corporation
                Post Office Box 18496
                Oklahoma City, OK   73154-0496
                Attn: Martha A. Burger


To the Executive:     Mr. Aubrey K. McClendon
                6902 Avondale Drive
                Oklahoma City, Oklahoma  73116



 
11.3
Assignment.  Neither this Agreement nor any of the parties' rights or
obligations hereunder can be transferred or assigned without the prior written
consent of the other parties to this Agreement.




 
11.4
Construction.  If any provision of this Agreement or the application thereof to
any person or circumstances is determined, to any extent, to be invalid or
unenforceable, the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which the same is
held invalid or unenforceable, will not be affected thereby, and each term and
provision of this Agreement will be valid and enforceable to the fullest extent
permitted by law.  This Agreement is intended to be interpreted, construed and
enforced in accordance with the laws of the State of Oklahoma.




 
11.5
Entire Agreement.  Except as provided in paragraph 2.3 of this Agreement, this
Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter herein contained, and no modification hereof will
be effective unless made by a supplemental written agreement executed by all of
the parties hereto.




 
11.6
Binding Effect.  This Agreement will be binding on the parties and their
respective successors, legal representatives and permitted assigns.  In the
event of a merger, consolidation, combination, dissolution or liquidation of the
Company, the performance of this Agreement will be assumed by any entity which
succeeds to or is transferred the business of the Company as a result thereof.




 
11.7
Attorneys' Fees.  If any party institutes an action, proceeding or arbitration
against any other party relating to the provisions of this Agreement or any
default hereunder, the Company will be responsible for paying the Company’s
legal fees and expenses and the Company will be required to reimburse the
Executive for reasonable expenses and legal fees incurred by the Executive in
connection with the resolution of such action or proceeding, including any costs
of appeal.




 
11.8
Supercession.  This Agreement is the final, complete and exclusive expression of
the agreement between the Company and the Executive and supersedes and replaces
in all respects any prior employment agreements (including the Prior
Agreement).  On execution of this Agreement by the Company and the Executive,
the relationship between the Company and the Executive after the effective date
of this Agreement will be governed by the terms of this Agreement and not by any
other agreements, oral or otherwise.




 
11.9
Section 409A Compliance.  This Agreement is intended to comply with Section 409A
of the Code and will be construed in accordance with such intent.  To the extent
that any benefit to be paid or granted under this Agreement is subject to
Section 409A of the Code, such benefit will be paid or granted in a manner that
will comply with Section 409A of the Code (including any Section 409A guidance
reasonably acceptable to both parties).  Any provision of this Agreement that
would cause a benefit to fail to satisfy Section 409A of the Code will have no
force or effect until amended to comply with Section 409A of the Code (which
amendment may be retroactive to the extent permitted by Section 409A of the
Code).



IN WITNESS WHEREOF, the undersigned have executed this Agreement this 31st day
of December, 2008, effective the date first above written.


CHESAPEAKE ENERGY CORPORATION, an
Oklahoma corporation




By:/s/ Martha A. Burger                           
     Martha A. Burger, Senior Vice
     President, Human and Corporate Resources


     (the "Company")






/s/ Aubrey K. McClendon                                
Aubrey K. McClendon, individually


     (the "Executive")

